In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 515-510; to the Court of Appeal, Fourth Circuit, No. 2013-K-0588.
Writ granted. The trial court was within its authority to reduce the amount of bail and re-fix it at the amount originally set by the magistrate. At the hearing scheduled for May 14, 2013, if the district court reinstates the bond originally set, the court must do so in writing. See La.C.Cr.P. art. 338. Because this act would modify the bail order, a valid bail must be posted pursuant to La. C.Cr.P. art. 342.
GUIDRY and HUGHES, JJ, to deny.